On February 12, 1930, the trial court granted a temporary restraining order against appellant, and on February 19, upon a hearing, the restraining order was merged into a temporary injunction, to remain in force "during the prosecution of (appellee's) suit in this court and until its trial and disposition." Appellant gave notice of appeal and has brought the record here upon that appeal. On the same day, February 19, the entire cause came up to be heard upon the merits, and on February 26, in response to a jury verdict, a final judgment was rendered against appellant upon the merits of the case, and for a permanent injunction in consonance with the original restraining order and temporary injunction. The effect of the final judgment was to supersede the temporary injunction, which by its own terms was thereby terminated. The result is that the entire matter involved in this appeal is moot, requiring that the appeal be dismissed. The appeal was prosecuted in the face of appellant's knowledge that the matter had become moot, and futile, and the costs of the appeal, by reason thereof, should be taxed against appellant.
Appeal dismissed, at the cost of appellant. *Page 794